DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s filing on 12/15/2020. Claims 1-9 are currently pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Justice on 04/12/2021.
The application has been amended as follows: 
	Claim 3 has been canceled;
	Claim 5, the limitation “a sheet of laminate material” has been changed to --the pouch body is formed from a sheet of laminate material--;
	Claim 6, the limitation “a sheet of laminate material” has been changed to --the pouch body is formed from a sheet of laminate material--;
	Claim 7, the limitation “the method as set forth in claim 3” has been changed to -- the method as set forth in claim 1--, and the limitation “the first and the second fitments 
	Claim 8, the limitation “the method as set forth in claim 3” has been changed to -- the method as set forth in claim 1--, and the limitation “the first and the second fitments are mounted to respective first and second pouch spaces” has been changed to --the first fitment is mounted to the bottom seal edge and the second fitment is mounted to the angled side edge--.
	
Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the primary reason for allowance is that the prior art of record, either singularly or in combination of, fails to disclose or teach a method of making a flexible pouch with a dividing seal, wherein the dividing seal divides the pouch into two compartments of different volume and shape by extending between the top and bottom edge seals, a first and second nozzle are inserted into and fill a respective first and second pouch space and the first pouch compartment having a fitment installed in the bottom seal edge with a cap attached to the fitment, which is configured to support the pouch in an upright manner.
Claims 2 and 4-9 are allowed due to dependency on an allowed parent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        04/12/2021
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731